IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20072
                        Conference Calendar



EDMOND B. HEIMLICH,

                                         Plaintiff-Appellant,

versus

HARRIS COUNTY TEXAS; ET AL.,

                                         Defendants,

HARRIS COUNTY TEXAS; JOHNNY B. HOLMES; WERNER VOIGT; TED POE;
JOHN BOONE; BALDWIN CHIN; STUART W. BROWN; JUDY BEDDINGFIELD;
ERNEST W. GODFREY, III; DENNIS RAY KUITHE; STATE OF TEXAS,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-2556
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Edmund B. Heimlich appeals the denial of a motion for relief

from final judgment filed pursuant to FED. R. CIV. P. 60(b).

Heimlich argues that he was entitled to relief because the

defendants were not immune from liability.    The denial of a Rule


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20072
                                 -2-

60(b) motion, however, does not bring up the underlying judgment

for review and is not a substitute for appeal.      In re Ta Chi

Navigation (Panama) Corp. S.A., 728 F.2d 699, 703 (5th Cir.

1984).    He also argues that he is entitled to relief under Rule

60(b)(5) but that rule is inapposite.      Heimlich’s argument that

he was entitled to relief under Rule 60(b)(4) likewise fails

inasmuch as he fails to show that the judgment against him was

void.    New York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th

Cir. 1996).

     Heimlich fails to show that the district court abused its

discretion when it denied his motion.      Aucoin v. K-Mart Apparel

Fashion Corp., 943 F.2d 6, 8 (5th Cir. 1991); Seven Elves, Inc.

v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     The judgment of the district court is AFFIRMED.     Heimlich’s

motion for retroactive recusal is DENIED.